Title: From George Washington to William Heath, 9 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 9th 1781
                        
                        Under the particular circumstances mentioned in your Letter of the 7th Inst. I shall not hesitate to grant a
                            discharge to Capt. Smart, upon the conditions therein proposed—Altho I would not have it by any Means, considered as a
                            precedent to deviate from the fixed rule of discharges.
                        The answer given to Sergt Lurvey’s Petition in Novr last, was, that a transferrence
                            could not be made from One Corps to another without the consent of the Commanding Officer of each, in which case under
                            certain circumstances it might be done; No encouragement of a discharge was hinted—In his Petition to you he sollicits a
                            discharge upon procuring at his own expence a good able bodied American born Man in his room—this proposal may be complied
                            with: but the idea which the Non Commissioned Officers, and Soldiers of our Army seem frequently to entertain, that by
                            doing their duty faithfully, and refusing to enter into the service of the Enemy, they have
                            merited their dismission from ours; is exceedingly erroneous. Upon this principle, all our Troops, who shall at any time
                            be taken Prisoners, after their exchange may claim their discharge.
                        All new appointments are to be made by the States—While the Regiments were extremely weak, before the
                            reformation of the Army, it was not necessary that the vacancies should be filled, but upon the present Establishment, it
                            will be expedient to have the Corps of Officers kept complete.
                        I shall speak to the Commissary Genl of Prisoners, respecting those at Fish-Kill. I am Dear Sir With great
                            consideration Your Most Obed. Servt
                        
                            Go: Washington
                        
                    